DETAILED ACTION
1.         This Office Action is in response to Applicant’s Response to Election/Restriction filed on 09/26/2022. Claims 1-9 are examined below.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 10/14/2022 has been considered by the examiner. An initialed copy is attached.

Election/Restrictions
4.	Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/26/2022.

Claim Objections
5.	Claims 5 and 8 are objected to because of the following informalities:  
	In claim 5, lines 3-4, it is suggested that the claim be amended as follows: “…wherein the polymer overcoat further comprises from about 0.5 wt% to about 5 wt% of a vanadium (+5) stabilization composition…”. This distinguishes that “vanadium (+5)” is not referring to the “noble metal ions” recited in claim 1, lines 5-6.
In claim 8, line 4, the chemical formula for silver trifluoroacetate in parentheses is missing “Ag” before “CF3COO”. In claim 8, line 5, the close parenthesis is missing after “AgC4HF-6O2”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.         Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation "the vanadium (+5) stabilization composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, on which claim 4 depends, fails to recite a stabilization composition.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
7.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.         Claims 1-3 & 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 2014/0262454 A1; cited on Applicant’s IDS filed 10/14/20220, hereinafter “Zou”), in view of Hu et al. (US 2016/0293288 A1; hereinafter “Hu”).
	As to independent claim 1, Zou teaches a transparent conductive film (see para. 0015) comprising a transparent polymer substrate (see para. 0015, 0085: flexible support that is a transparent polymeric film), a sparse metal conductive layer supported by the substrate (see para. 0015: at least one first layer comprising a network of silver nanowires), and a polymer overcoat adjacent the sparse metal conductive layer (see para. 0015: at least one second layer disposed on the at least one first layer; para. 0118-0121: preparation of topcoat solutions comprising cellulose acetate butyrate polymer), wherein the transparent conductive film has a transmittance of visible light of at least about 88% (see Table I on pg. 9, “Total light trans. (% T)” column: each sample has a %T greater than 88%) and a sheet resistance of no more than about 120 ohm/sq (see Table I on pg. 9, “Initial Surface Resistivity (ohms/sq)” column: each sample falls within a range of 53-65 ohm/sq), wherein the polymer overcoat comprise polymer (see para. 0118-0121) and from about 0.01 wt% to about 20 wt% metal ions (see para. 0013-0014: zinc salts are in an overcoat or topcoat layer, if disposed over the one layer comprising silver nanowires; para. 0120: topcoat solutions were prepared by adding various loadings of Zn(NO3)2xH2O…to aliquots of the masterbatch solution; see Table I on pg. 9 showing that each sample contained between 0.73 to 1.36 wt% zinc nitrate hydrate; the zinc ion concentration can be estimated as falling within the range of from 0.1 to 0.5 wt%). See MPEP 2144.05 I for obviousness of ranges.
	Zou fails to disclose that the metal ions in the polymer overcoat are noble metal ions, as required by claim 1. 
	However, Hu, in analogous art of transparent conductive films (see para. 0086), teaches a coating solution comprising noble metal ions in amounts generally ranging from 0.02 atomic percent (at%) to about 35 at% (see para. 0082-0083, 0153) and that overcoat 108 can comprise a curable polymer and other selected additives (see FIG. 1 & para. 0089, 0108, 0114-0115). Hu discloses metal ions that can be used when forming fused metal nanostructured networks, such as silver ions, gold ions, zinc ions, platinum ions, etc. (see para. 0067). 
Therefore, in view of the teaching of Hu, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the transparent conductive film taught by Zou by incorporating the noble metal ions taught by Hu to arrive at the claimed invention because Zou suggests including zinc salts (i.e. zinc cation) in an overcoat or topcoat layer to provide stabilizing effects (see Zhou para. 0014-0015, 0071). Hu teaches that noble metal coatings can significantly stabilize the films with respect to degradation over time and are consistent with the formation of fused metal conductive networks (see Hu para. 0051) and that stabiliziation compositions can be placed in appropriate layers, e.g. a coating layer (see Hu para. 0093). Obviousness is further supported by KSR rationale (B): simple substitution of one known element for another to obtain predictable results (so replace the zinc ions of Zou with the noble metal ions taught by Hu). See MPEP 2141 III. Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed noble metal ions for the polymer overcoat of the claimed transparent conductive film with a reasonable expectation of success for providing low electrical resistance which providing good optical properties (see Hu para. 0069, 0119-0120), and would expect such a product to have similar properties to those claimed, absent the showing of unexpected results.
	As to claims 2-3, Zou and Hu teach the film of claim 1, wherein the overcoat has an average thickness from about 5 nm to about 250 nm (see Hu para. 0089: coating 108 can have a thickness from about 25 nm to 1 micron); wherein the polymer of the overcoat comprises one of the polymers recited in claim 3 (see Zou para. 0118-0121 and Hu para. 0088-0089 & 0111: suitable polymers for coatings 108 [overcoat] are described below as binders for inclusion in the metal nanowire inks).
	As to claim 6, Zou and Hu teach the film of claim 1, wherein the sparse metal conductive structure comprises a fused metal nanostructured network comprising silver and wherein the noble metal ions comprise silver ions (see Hu para. 0051: formation of fused metal conductive networks through the deposition of metal ions from solution as metal at the junctions of metal nanowires; Hu para. 0052, 0061, 0067: silver nanowires and silver ions).
	As to claim 7, Zou and Hu teach the film of claim 1, wherein the transparent conductive film has a transmittance of at least about 90% and a sheet resistance of no more than about 90 ohm/sq (see Zou Table I at pg. 9; Hu para. 0120 & 0124).
As to claim 8, Zou and Hu teach the film of claim 1, wherein the polymer overcoat comprises from about 0.25 wt% to about 12 wt% metal ions (see Zou Table I on pg. 9 and Hu para. 0083: total amount of coating metal supplied as ions in the coating solution can be selected to provide the desired noble metal coating thickness). One of ordinary skill in the art would be motivated to select one of the compounds recited in claim 8 as a source of the silver ions since such silver reactants/salts are well-known to chemists and is merely a matter of obvious engineering choice.
	As to claim 9, Zou and Hu teach the film of claim 1 wherein the sparse metal conductive layer is patterned (see Hu FIG. 2 & para. 0091, 0097-0098, 0118).
Further as to claims 1-2 and 7-8, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. See MPEP 2144.05.


9.         Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zou (US 2014/0262454 A1), in view of Hu (US 2016/0293288 A1), further in view of Yang et al. (US 2018/0105704 A1; hereinafter “Yang”).
	As to claims 4-5, Zou and Hu teach the transparent conductive film of claim 1 as described above, and further disclose that the polymer overcoat comprises from about 0.1 wt% to about 9 wt% of a stabilization composition (see Hu para. 0096) and the polymer of the overcoat comprises polyacrylate (see Hu para. 0088-0089 & 0111). Zou and Hu fail to disclose that the stabilization composition is a vanadium (+5) stabilization composition that comprises the compounds recited in claim 5.
	However, Yang, in analogous art of transparent conductive films containing nanowires (see abstract), teaches vanadium (+5) stabilization compositions in an amount from about 0.5 wt% to about 5 wt% and comprising one or more of the vanadium compounds recited in claim 5 (see para. 0033, 0047).
	Therefore, in view of the teaching of Yang, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the conductive film taught by Zou and Hu by incorporating the vanadium (+5) stabilization compositions taught by Yang to arrive at the claimed invention because Zou and Hu both suggest adding stabilization agents to the film (see Zou para. 0069-0070 and Hu para. 0093-0096). Yang clearly teaches that vanadium compounds are known for incorporation into an overcoat layer of a transparent conductive film (see Yang para. 0033, 0037-0039). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed vanadium (+5) stabilization composition for the claimed film with a reasonable expectation of success for improving the stability of sparse metal conductive films formed with metal nanowires (see Yang abstract), and would expect such a product to have similar properties to those claimed, absent the showing of unexpected results.


Examiner’s Note
10.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  


Conclusion
11.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        December 3, 2022